Lacey, J. This wa a suit brought by appellant against appellee for the price -f a safe sold and delivered by appellant to appellee. The ordt r for it was obtained by one Barclay, agent for appellant to >btain orders. The defense is that appellee paid Barclay ti 3 price of the sate agreed upon, sixty dollars. The case was tried by the court and a.jury, and the verdict was for the defendant and judgment on the verdict. It appears, however, t tat accompanying the bill of lading was a written direction to pay by draft or remittance to appellant, and that appellee received such direction and promised to do so. Yet the appi llee, after Barclay was discharged from appellant’s employmer t and without his having any authority at the time, or his eve • having had any authority to receive the money, paid it to dm on His application, he claiming to have authority to coll ict it. There is no evidence that Barclay ever had any anti ority to collect the money, or that appellant ever held him ( ut as an agent having authority to collect money on his acco mts. The contract of appellant with Barclay gave him no such authority. The evidence shows that Barclay did not pi y the money over to appellant, which he collected of appellee, but used the same for liis own benefit. This case was here on a former appeal from a former judgment in favor of appellee, and was reversed by this court for reasons set forth in the opinion in that case, which will be found reported in 9 Brad well, page 186. The facts and circumstances of the case as well as the law are fully set out in that opinion and it is not necessary again here to recount the facts, and the law is fully explained there. The case made by the appellee on the trial in the court below was no better than it was on the former trial. Tire court improperly refused to instruct the jury to find for appellant in the manner asked for by him. The verdict is entirely unsupported by the evidence and the judgment is therefore reversed, and because there is no shadow of defense to the right of appellant to recover for the amount of his claim, and to save costs and further litigation, judgment is hereby rendered in this court in favor of the appellant against appellee for the amount of his claim, $75.25 damages, and all the costs in this court and the court below, and that the clerk enter it up in due form. ¡Reversed, and judgment in this court.